Citation Nr: 0615338	
Decision Date: 05/25/06    Archive Date: 06/06/06

DOCKET NO.  03-15 022A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Boise, Idaho



THE ISSUES

1. Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred at St. Lukes 
Meridian Medical Center (SLMMC) in Meridian, Idaho on October 
7, 2002.

2. Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred at St. Lukes 
Regional Medical Center (SLRMC) in Boise, Idaho on December 
14-15, 2002.



ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1972 to May 1974.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from two March 2003 
decisions by the agency of original jurisdiction (AOJ), the 
Department of Veterans Affairs (VA) Medical Center (MC) in 
Boise, Idaho.   In March 2004 and January 2005, the Board 
remanded these matters for additional development.

In a November 2002 statement, an apparent friend of the 
veteran filed a separate claim for medical expenses incurred 
at SLRMC from November 3-7, 2002.  Notably, this claim, 
rather than the two addressed below, appears to be the focus 
of all the correspondence of record from the veteran and his 
wife.  However, since this claim has not yet been adjudicated 
by the RO, the Board does not have jurisdiction to decide it.  
It is referred to the RO for appropriate action (initial 
adjudication).  


FINDINGS OF FACT

1.  The treatment received by the veteran on October 7, 2002 
and December 14-15, 2002 was not for a service- connected 
disability, a non service-connected disability associated 
with and held to be aggravating a service-connected 
disability, or for the purpose of ensuring entrance or 
continued participation in a VA rehabilitation program and 
the veteran does not have a total disability, permanent in 
nature resulting from a service-connected disability.  

2.  Treatment received by the veteran at SLMMC on October 7, 
2002 was not for a condition of such a nature that a prudent 
layperson would have reasonably expected that delay would 
have been hazardous to life or health, and a VA facility was 
feasibly available to provide the treatment.  

3.  A VA facility was feasibly available to provide the 
treatment received by the veteran at SLRMC in Boise, Idaho on 
December 14-15, 2002.

CONCLUSIONS OF LAW

The criteria for establishing entitlement to payment or 
reimbursement of unauthorized medical expenses are not met 
for expenses the veteran incurred at SLMMC in Meridian, Idaho 
on October 7, 2002.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 17.120, 17.1000-17.1002 
(2005).  

The criteria for establishing entitlement to payment or 
reimbursement of unauthorized medical expenses are not met 
for expenses the veteran incurred at SLRMC in Boise, Idaho on 
December 14-15, 2002.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 17.120, 17.1000-17.1002 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 
The VCAA and its implementing regulations only apply to 
claims for benefits governed by 38 C.F.R. Part 3.  See 66 
Fed. Reg. 45,620, 45,629 (Aug. 29, 2001).    As the governing 
regulations for reimbursement of private medical expenses 
reside in 38 C.F.R. Part 17, the VCAA does not apply to the 
instant case.  Furthermore, because the relevant facts of the 
instant case are not in dispute and the criteria for 
establishing eligibility for reimbursement of private medical 
expenses are outlined in statute and regulation, the Board's 
review is limited to interpretation of the pertinent law and 
regulations.  The U.S. Court of Appeals for Veterans Claims 
(Court) has recognized that enactment of the VCAA does not 
affect matters on appeal from the Board when the question is 
limited to statutory interpretation.  Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 
227, 231-32 (2000).  Additionally, VA's Office of General 
Counsel has held that VA is not required to provide notice of 
the information and evidence necessary to substantiate a 
claim where that claim cannot be substantiated because there 
is no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit.  
VAOPGCPREC 5-2004.  Regardless, two statements of the case 
(SOCs) in May 2003 (one pertaining to the October 2002 claim 
and one pertaining to the December 2002 claim) did notify the 
veteran of the controlling law and regulations and of the 
basis for the denial of his claims.  He has had ample 
opportunity to respond.    

II.  Factual Background

A January 2001 letter from the Veteran's Health 
Administration notified the veteran that he had been enrolled 
in the VA health care system in Priority Group 5.   

A 2002 eligibility status report showed that the veteran does 
not have any service connected disabilities.  

An October 7, 2002 emergency room report from SLMMC shows 
that the veteran had a history of irritable bowel syndrome 
and had been suffering from constipation with several days 
with no passage of stools.  He began having a bowel movement 
and passed what he described as a grapefruit sized stool.  
Since then he had been pale and sweaty and had severe rectal 
pain that had been uncontrolled at home.  Consequently, he 
activated EMS and was brought to the emergency department 
from Crouch, Idaho.  Upon arrival he complained of some 
abdominal bloating and colicky pain in his rectum but denied 
any abdominal pain.  He also had had some nausea but no 
vomiting.  He had been trying sitz baths at home and had had 
some associated trace blood.  Physical examination showed 
that the veteran was awake, alert and in no acute distress 
with normal vital signs.  His heart showed a regular rate and 
rhythm without murmurs, the lungs were clear and equal and 
the abdomen was soft and nondistended with minimal diffuse 
tenderness.  Rectal examination revealed extreme tenderness 
and a small amount of bleeding, but no evidence of a rectal 
tear or anal fissure.  The veteran was given titrated doses 
of morphine for pain and became pain free in the emergency 
room.  He was then discharged home after being given 
constipation instructions and a prescription for Vicodin, and 
told to return to the emergency room if he suffered abdominal 
pain or for any fever.  

As documented by a November 2002 report of contact, Dr. E, 
the associate chief of staff of the Boise VAMC reconsidered 
the veteran's claim and found that the veteran's October 2002 
treatment was for a non-emergent condition and that VA 
facilities were feasibly available to provide the treatment. 

A December 14, 2002 emergency room note from SLRMC shows that 
the veteran had a history of coronary artery disease and that 
6 to 8 weeks prior he had been transported to SLRMC via air 
ambulance due to an acute myocardial infarction.  Since that 
episode he had no further cardiac complaints until December 
14, 2002.  While working his job moving some ladders, he felt 
a feeling of indigestion in his chest, a little bit of pain 
in his left chest, mild general malaise and weakness, mild 
shortness of breath and faint palpitations.  These symptoms 
were much less severe than during the acute event 6 to 8 
weeks prior but were enough to concern him.  Consequently, he 
went to see a physician in Garden Valley where he had an 
electrocardiogram (ECG) that showed some changes compared to 
a prior ECG.  He was then transported to SLRMC for ongoing 
cardiac evaluation.  He received aspirin and nitroglycerin en 
route to SLRMC with near full resolution of his symptoms and 
arrived at SLRMC in stable condition.  A review of other 
systems showed no craniofacial complaints, neck or jaw pain, 
pruritic chest pain, abdominal pain or gastrointestinal 
symptoms.  There were no dermatologic or neurological 
abnormalities, no thigh or calf tenderness or swelling and no 
edema.   Physical examination showed that the veteran was 
alert, oriented, well-appearing and comfortable.  No 
significant abnormalities were noted.  It was noted that the 
veteran received an IV and topical nitrates while at the 
emergency department and had no symptoms during the balance 
of his stay.  An ECG showed sinus brachycardia with rates in 
the high 50s and inverted T-waves in II, III and F, which 
were new when compared to an ECG dated in November, 2002.  A 
chest X-ray showed prominence of the pulmonary vasculature 
but no frank congestive heart failure or pulmonary edema.  
CBC, chemistries and cardiac enzymes were all normal.  After 
completing all studies, the emergency room physician 
contacted an on call physician to determine whether the 
veteran would be admitted to the hospital.  Given that the 
veteran had a know history of coronary artery disease, lived 
in Garden Valley, had changes in his ECG and had symptoms 
suggestive of cardiac chest pain, he was admitted to 
telemetry so the on call physician could see him later in the 
night.  The emergency room diagnoses were acute coronary 
syndrome and history of coronary artery disease.  

A subsequent examination by the on call physician showed that 
the chest was clear to percussion and auscultation and the 
heart revealed no jugular venous distention with normal S1 
and S2.  There was no murmur, gallop, rub, click or abnormal 
precordial pulsation.  Other systems appeared normal.  A 12 
lead ECG revealed normal sinus rhythm with inferior 
infarction of indeterminate age and anterior ST segment 
elevation, consistent with early repolarization.  The 
troponin I level, CPK and CPK-MB were all normal.  The 
diagnostic impressions were palpitations, atypical chest 
pain, coronary heart disease status post inferior infarction, 
hyperlipidemia and history of tobacco use.  The physician 
indicated that the veteran's palpitations that morning 
possibly represented some type of significant arrhythmia.  
The veteran also had some vague chest discomfort, not 
atypical for angina and not reminiscent of his myocardial 
infarction pain.  The likelihood of any significant acute 
cardiac event seemed to be quite small but the veteran was to 
be monitored overnight and unless definite evidence for 
arrhythmia or ongoing ischemia was forthcoming, treadmill 
testing was planned for the next morning.  

In a May 2003 report of contact, Dr. E, found that the 
veteran's December 14-15, 2002 treatment was for a non-
emergent condition and that VA facilities were feasibly 
available to provide the treatment.  

III.  Analysis

Generally, in order to be entitled to payment or 
reimbursement of private medical expenses not previously 
authorized, a claimant must satisfy the conditions outlined 
by 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725 and the 
implementing regulations.  Because the veteran does not have 
a total disability and his treatment at SLMMC and SLRMC was 
not for an adjudicated service-connected disability, a non-
service- connected disability associated with and held to be 
aggravating an adjudicated service-connected disability or 
for the purpose of ensuring entrance or continued 
participation in a rehabilitation program under 38 U.S.C. 
Chapter 31, he is not eligible for benefits under 38 U.S.C.A. 
§ 1728.  See 38 U.S.C.A. § 1728 and 38 C.F.R. §§  17.120, 
17.47(i).  It is not argued otherwise.

To be eligible for payment or reimbursement for emergency 
services for nonservice-connected conditions in non-VA 
facilities under 38 U.S.C.A. § 1725 and the implementing 
regulations (38 C.F.R. §§ 17.1000-1008), the veteran must 
satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) (not applicable here) Potential claims for reimbursement 
by third parties are exhausted.
(i) The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided.  38 C.F.R. 
§ 17.1002.

Treatment received on October 7, 2002

The evidence of record shows that the veteran received his 
October 7, 2002 at the SLMMC emergency department.  However, 
it is not established that this treatment was for a condition 
of such a nature that a prudent layperson would have expected 
that delay in seeking immediate medical attention would have 
been hazardous to life or health.  Given that the veteran was 
not able to control his level of rectal pain at home, it was 
certainly reasonable for him to seek medical attention to 
obtain relief.  However, it is not shown that the pain was so 
severe that a prudent layperson with an average knowledge of 
health and medicine would reasonably expect that ambulance 
transportation to the SLMMC emergency room was necessary to 
avoid placing the health of the veteran in serious jeopardy.  
Rather, it appears that his condition was stable enough that 
he could have been transported via private vehicle the 
relatively short distance further to the Boise VA Medical 
Center.  

Given that the veteran's October 7, 2002 treatment does not 
meet the "prudent layperson standard", analysis of this 
claim need not proceed any further.  However, it is 
noteworthy that the evidence of record also does not 
establish that VA facilities were not feasibly available for 
treatment of the veteran's rectal pain.  In the November 2002 
report of contact, Dr. E specifically found that VA 
facilities were feasibly available and there is no evidence 
of record to the contrary, nor has the veteran alleged a lack 
of VA availability.   Also, as mentioned above, it is not 
shown that the veteran's rectal pain was so severe that he 
could not have been transported the relatively short 
additional distance to the Boise VAMC.  Consequently, there 
is nothing of record to suggest that an attempt to use VA 
facilities prior to going to SLMMC would not have been 
considered reasonable by a prudent layperson.

Since it is not shown that the veteran's October 7, 2002 
treatment at SLMMC constituted an emergency according to the 
"prudent layperson standard and it is not shown that VA 
facilities were not feasibly available to provide the 
treatment, the criteria for payment or reimbursement for that 
treatment under 38 U.S.C.A. § 1725 and implementing 
regulations are not met.
 
Treatment received on December 14-15, 2002

The evidence of record establishes that the veteran's 
treatment at SLRMC was at the emergency department.  The 
evidence also shows that the treatment was for a condition of 
such a nature that a prudent layperson would have reasonably 
expected that delay in seeking immediate medical attention 
would have been hazardous to life or health since the veteran 
had been experiencing chest pain, weakness and palpitations 
and had had a life threatening heart attack approximately one 
month earlier.  However, it is not established that VA 
facilities were not feasibly available for treatment of the 
veteran's symptoms.  In the May 2003 report of contact, Dr. E 
specifically found that VA facilities were feasibly available 
and there is no evidence of record to the contrary, nor has 
the veteran alleged a lack of availability.  It is also not 
shown that transport to the VAMC would have resulted in any 
appreciable delay in the veteran receiving evaluation and 
treatment of his chest pain.  Notably the Boise VAMC is 
located only about 7/10 of a mile from the SLRMC.  
Consequently, there is nothing of record to suggest that an 
attempt to use VA facilities prior to going to SLRMC would 
not have been considered reasonable by a prudent layperson.

Given that it is not established that VA facilities were not 
feasibly available for the veteran's December 14-15, 2002 
treatment at SLRMC, the criteria for payment or reimbursement 
for that treatment under 38 U.S.C.A. § 1725 and implementing 
regulations are not met.








ORDER

Payment or reimbursement for the cost of unauthorized private 
medical expenses incurred at SLMMC in Meridian, Idaho on 
October 7, 2002 is denied.

Payment or reimbursement for the cost of unauthorized private 
medical expenses incurred at SLRMC in Boise, Idaho on 
December 14-15, 2002 is denied.  



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


